—In a combined proceeding pursuant to CPLR article 78 and action for a judgment declaring the appellants to be in civil contempt, the appeal is from a judgment of the Supreme Court, Richmond County (Amann, J.), dated February 21,1995, which declared the appellants to be in civil contempt and directed that a hearing be held on the matter of costs and damages.
Ordered that the judgment is affirmed, with costs, for reasons stated by Justice Amann at the Supreme Court.
The question as to whether the appellants intended to disobey a judgment of the Supreme Court, Richmond County, dated January 7, 1985, is not relevant to the finding of civil contempt (see, Walter Doors v Greenberg, 151 AD2d 550). Thompson, J. P., Sullivan, Pizzuto and McGinity, JJ., concur.